Order entered October 9, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00649-CV

                    IN THE INTEREST OF G.A.W., A CHILD

                  On Appeal from the 470th Judicial District Court
                               Collin County, Texas
                      Trial Court Cause No. 470-51427-2017

                                     ORDER

      By letter dated September 17, 2020, appellant was directed to file, within ten

days, written verification she had requested the reporter’s record.       Although

appellant was cautioned that failure to comply could result in the appeal being

submitted without the reporter’s record, she has not responded. See TEX. R. APP. P.

37.3(c). Accordingly, we ORDER the appeal submitted without the reporter’s

record. See id.

      As the clerk’s record has been filed, we ORDER appellant to file her brief

no later than November 9, 2020.

                                             /s/   ERIN A. NOWELL
                                                   JUSTICE